internal_revenue_service u i l number info release date the honorable ellen o tauscher u s house of representatives date attention emily zielske north california boulevard suite walnut creek ca dear ms tauscher this letter responds to your inquiry to mr floyd williams dated date on behalf of your constitutent his short-term_capital_gains from mutual funds as dividends or as short-term_capital_gains asks whether he should treat a distribution received from a mutual_fund may be an ordinary dividend a capital_gain dividend an exempt-interest dividend or a return_of_capital a mutual_fund is required to send its shareholder a form 1099-div or similar statement to tell its shareholder the kind of distribution he or she receives form 1099-div displays in box the total ordinary dividends received from a mutual_fund the related instructions for recipient accompanying form 1099-div explains that the amount shown in box ordinary dividends includes any net short-term_capital_gains from the mutual_fund the total amount shown in box is fully taxable as ordinary_income accordingly your constituent on the ordinary dividends line of form_1040 or 1040a he should also report it on schedule b form_1040 or schedule form 1040a if required enclosed for your convenience is a copy of a form 1099-div and accompanying instructions should report this amount the following general information on capital_gains dividends may also be useful to your constituent sec_852 of the internal_revenue_code limits the amount of a mutual fund’s capital_gain dividend to the mutual fund’s net_capital_gain sec_1222 defines the term net_capital_gain as the excess of the net_long-term_capital_gain for the taxable_year over the net_short-term_capital_loss for that year sec_1222 defines the term net_long-term_capital_gain as the excess of long-term_capital_gains for the taxable_year over the long-term_capital_losses for that year cid cid cid the hon ellen o tauscher sec_1222 defines the term net_short-term_capital_loss as the excess of short-term_capital_losses over the short-term_capital_gains for that year if the mutual fund’s short-term_capital_gains exceed the short-term_capital_losses this excess does not fall within the definition of net_capital_gain and cannot therefore be designated by the mutual_fund as a capital_gain dividend dividends not designated by the mutual_fund as capital_gain dividends or as exempt-interest dividends are ordinary dividends includable in income of the recipient as described in the preceding paragraph we hope this information will be helpful in responding to your constituent if we can be of any further assistance please call susan baker at sincerely yours assistant chief_counsel financial institutions products by _________ william e coppersmith chief branch enclosure form 1099-div and instructions cid
